This cause is different from a bond conditioned for payment by installments, where the penalty becomes forfeited by a failure to *62pay the first, or any subsequent installment; but in the present case it appears to the court that the penalty contained in the writing obligatory did not become forfeited until after the last payment became due, and consequently that a suit could not be-supported for the penalty till that period arrived. Therefore, it is-considered by the court, that the judgment aforesaid be reversed and set aside, and that the plaintiffs recover of the defendant their costs in this behalf expended, which is ordered to be certified to the said court.